Citation Nr: 0837375	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for post 
left femoral shaft fracture.

2.  Entitlement to an initial compensable rating for post 
right hamstring muscle tear.

3.  Entitlement to an initial compensable rating for right 
hip sprain.


REPRESENTATION

The veteran represented by:  New Jersey Department of 
Military and Veterans'   
	  Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1977, and December 2001 to December 2002.  He has also 
reported active duty from June to July 1982 and May 2006 to 
June 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for residuals of a left 
femur fracture, right hamstring tear, and right hip strain 
and assigned 0 percent ratings for each of these 
disabilities.  The RO granted a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities.  38 
C.F.R. § 3.324 (2007).  The veteran appealed requesting 
higher initial ratings for these disabilities.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In July 2003, the veteran filed a formal claim for the issues 
on appeal (VA Form 21-526).  In a statement attached to his 
claim, he said he was also requesting service connection for 
his back, but a back condition was not listed on VA Form 21-
526.  This issue was not adjudicated by the RO and he did 
raise the issue in later correspondence.  Because it is 
unclear whether he wishes this claim to be adjudicated, it is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 20.200 (2007). 

In a December 2005 VA Form 9, the veteran raised some 
additional issues.  He said that VA had not responded to his 
numerous requests for education benefits.  He also said that 
he had a history of knee, ankle and foot problems, which he 
said had a probable connection to the hamstring tear and his 
current condition.  He said that he had left hip pain, which 
felt worse as his right hip became better.  He also said that 
he lost his job because of his disabilities and cannot work, 
suggesting he is seeking a total disability rating based on 
individual unemployability (TDIU).  These issues are also 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

The record reflects that the veteran was afforded a VA 
examination concerning the disabilities at issue in October 
2003.  Since that time, the evidence shows that the veteran 
has received significant treatment for his leg and hips.  He 
underwent a right hip piriformis tendon release in February 
2004.  The surgery apparently offered some relief, but he 
experienced a worsening of the condition after he was 
redeployed in 2006.  

Given that the medical evidence shows a worsening of the 
veteran's conditions since the October 2003 VA examination, a 
new examination is required.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the disabilities at 
issue since December 2005, the date of 
the most recent treatment records 
associated with the claims file.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  Schedule the veteran for 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected post left femoral 
shaft fracture, post right hamstring 
muscle tear, and right hip sprain.  The 
claims folder is to be made available 
to the examiner(s), and the examiner(s) 
is asked to indicate that he or she has 
reviewed the claims file for the 
veteran's pertinent medical history.  
All indicated tests, studies, and x-
rays should be performed, and all 
findings should be reported in detail, 
including range of motion measurements 
for the hips.  

Regarding the post left femoral shaft 
fracture, the examiner should note 
whether there is malunion of the femur 
and, if so, whether it results in 
slight, moderate or marked knee or hip 
disability.  The examiner should also 
note whether there is any limitation of 
motion of the left thigh, and whether, 
and to what extent, the veteran 
experiences functional loss due to 
weakness, fatigability, incoordination 
or pain on movement during flare-ups 
and/or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Regarding the post right hamstring 
muscle tear, the examiner should 
comment as to whether the disability 
associated with the muscle tear would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal 
signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

Regarding the right hip sprain, the 
examiner should comment on whether 
there is any limitation of motion of 
the left thigh, and whether, and to 
what extent, the veteran experiences 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Each examiner should also comment on 
the impact that these conditions have 
on the veteran's employment and daily 
life.

3.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND. If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give him an opportunity 
to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




